Case 20-00149-TLM        Doc 54     Filed 04/23/20 Entered 04/23/20 16:50:11           Desc Main
                                   Document      Page 1 of 4



Patrick J. Geile
FOLEY FREEMAN, PLLC
953 S. Industry Way
Meridian, Idaho 83680
Phone: (208) 888-9111
Fax: (208) 888-5130
Bar No. 6975
pgeile@foleyfreeman.com

Attorney for Debtor

                         UNITED STATES BANKRUPTCY COURT

                                    DISTRICT OF IDAHO

  In re:                                               Case No. 20-00149-TLM

  JAMES ARNOLD PRATT,                                  Chapter 7

                         Debtor.                       MOTION TO ABANDON
                                                       PROPERTY



       COMES NOW, the Debtor, James Arnold Pratt by and through his attorney, Patrick J.

Geile of the firm Foley Freeman, PLLC, and hereby moves this Court for abandonment of certain

real property owned by the Debtor. Debtor moves pursuant to Code section 554, and Bankruptcy

Rule 6007 and Local rule 6007.1


       1.      Debtor filed for a Chapter 13 Bankruptcy on February 12, 2020. The debtor listed

certain real property in his Petition and schedules. The Debtor listed real property located in

Canyon County as 6650 McElroy Melba, ID 83641. That property is more particularly described

in Exhibit A to Debtor’s Declaration, which is a true and correct copy of the legal description.

       2.      Debtor was attempting to sell that property and did in fact enter into a Purchase

and Sale Agreement that was contingent on Court approval. Attached as Exhibit B to Debtor’s

Declaration is a true and correct copy of the Purchase and Sale Agreement.


MOTION TO ABANDON PROPERTY - 1
Case 20-00149-TLM         Doc 54      Filed 04/23/20 Entered 04/23/20 16:50:11            Desc Main
                                     Document      Page 2 of 4



       3.      Upon conversion the Trustee reviewed the potential sale and determined that the

potential sale at $465,000.00 would not generate enough funds to pay into the bankruptcy estate.

Attached as Exhibit C to Debtor’s Declaration is a true and correct copy of the email from Mr.

Hillen regarding that calculation.

       4.      The property was originally listed for sale for $520,000.00, but there was no

interest at that price. The Debtor and the Buyers went back and forth and arrived at a price of

$465,000.00, which has been conveyed to the Debtor as a firm price.

       5.      There have not been any offers higher than $465,000.00

       6.      The Buyers have provided to the Debtor’s Real Estate Agent proof of funds

available to close. The Buyers wish to close on that property on or before May 8, 2020.

       7.      There are very few Proof of Claims filed in this bankruptcy case. As of the date of

the Motion, the claims register reports only one general unsecured claim in the amount of

$661.51. the other two claims filed in this case are both secured claims secured by real property

which will be paid at closing including the largest secured obligation to the United States of

America for a debt stemming from litigation with the United States Department of Agriculture.

       8.      Given the value of the property, the property provides no value to the bankruptcy

estate, and therefore should be abandoned. The specific purpose for this abandonment is also to

get the sale closed and to pay the secured creditors in full.

       9.      For the aforementioned reasons Debtor respectfully requests that this court grant

the motion for abandonment.

       DATED this 23rd day of April, 2020

                                                       FOLEY FREEMAN, PLLC

                                                       /s/ Patrick J. Geile
                                                       Patrick J. Geile
                                                       Attorney for Debtor

MOTION TO ABANDON PROPERTY - 2
Case 20-00149-TLM     Doc 54      Filed 04/23/20 Entered 04/23/20 16:50:11     Desc Main
                                 Document      Page 3 of 4




                             CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 23rd day of April, 2020, I caused to be served a true
and correct copy of the foregoing document by the method indicated below, and addressed to
the following:

       Office of the U.S. Trustee              X     CM/ECF Notice
       Washington Group Central Plaza
       720 Park Blvd., Ste. 220
       Boise, ID 83712

       Kathleen A. McCallister                 X   CM/ECF Notice
       Chapter 13 Trustee
       PO Box 1150
       Meridian, ID 83680

       Quentin Lackey                          X   CM/ECF Notice
       Hammond Law Office, P.A.
       2805 Blaine St #140
       Caldwell, ID 83605

       ATTACHMENT A                            X     U.S. Mail


                                                /s/ Patrick J. Geile
                                                Patrick J. Geile




MOTION TO ABANDON PROPERTY - 3
Case 20-00149-TLM       Doc 54    Filed 04/23/20 Entered 04/23/20 16:50:11   Desc Main
                                 Document      Page 4 of 4



                                    ATTACHMENT A

Canyon County Tax Collector
PO BOX 1010
CALDWELL, IDAHO 83605

Gem State Radiology
PO Box 9649
Boise, ID D83707

Hopkins Financial LLC
910 E Carol St.,
Meridian, ID 83646

Idaho Medical Imaging
927 W Myrtle St.,
Boise, ID 83702

Retina Specialists of Idaho
13923 W. Wainwright Dr.
Boise, ID 83713

St. Alphonsus
PO Box 31001-1955
Pasadena, CA 91110

USDA FSA
2208 E Chicago St., Ste. B
Caldwell, ID 83605

Verizon Wireless Bankruptcy Administration
500 Technology Drive, Ste 550
Weldon Spring, MO 63304




MOTION TO ABANDON PROPERTY - 4
